 
AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED ADVISORY AGREEMENT


THIS AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED ADVISORY AGREEMENT, made
February 28, 2012, between WINTHROP REALTY TRUST, an Ohio business trust
corporation (the “Trust”), WRT REALTY, L.P., a Delaware limited partnership (the
“Operating Partnership”, and together with the Trust, the “Company”), and FUR
ADVISORS LLC (the “Advisor”).
 
WHEREAS, the Trust, the Operating Partnership and the Advisor are party to that
certain Second Amended and Restated Advisory Agreement dated March 5, 2009, as
amended by Amendment No. 1 thereto dated as of May 11, 2009, as further amended
by Amendment No. 2 thereto dated as of January 26, 2010 (as amended the
“Advisory Agreement”) pursuant to which the Advisor was retained to provide
advisory services to the Company;
 
WHEREAS, the Trust and the Advisor desire to amend the Advisory Agreement as
hereinafter provided;
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein set forth, the parties hereto agree as follows:
 
1.           Capitalized Terms.  Capitalized terms used herein and not otherwise
defined shall have the meaning ascribed thereto in the Advisory Agreement.
 
2.           Amendments to Advisory Agreement.  The Advisory Agreement is hereby
amended by deleting the definitions of “Base Fee”, “Equity Securities” and
“Issuance Price” from Section 4.1 thereof in their entirety and inserting the
following in lieu thereof:
 
“Base Fee” – means an amount equal to (i) 1.5% of the Issuance Price of the
issued and outstanding Equity Securities of the Trust and the Operating
Partnership plus (ii) .25% of any equity contribution by a third party to a
joint venture managed by the Trust or the Operating Partnership, in each case
pro rated to the extent that an equity security was not issued for the entire
quarterly period.


“Equity Securities” – means Common Shares, convertible preferred shares,
convertible debt, perpetual preferred shares and, in the case of the Operating
Partnership limited partnership interests issued to a Person other than the
Trust or its subsidiary but shall not include the Trust’s Series B-1 Cumulative
Convertible Redeemable Preferred Shares.


“Issuance Price” – means, the issuance price of the Equity Security after
deducting any underwriting discounts and commissions and other expenses and
costs relating to the issuance.


3.           Effectiveness of Amendment.  This Amendment shall be effective as
of January 1, 2012.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Miscellaneous.           (a)  Except as modified hereby, the
Advisory Agreement remains in full force and effect and the provisions thereof
are hereby ratified and confirmed.


(b)           All references in the Advisory Agreement to “this Agreement”,
“hereunder”, “hereto” or similar references, and all references in all other
documents to the Advisory Agreement shall hereinafter be deemed references to
the Advisory Agreement as amended hereby.


(c)           This Amendment may be executed in one or more counterparts, all of
which together shall for all purposes constitute one amendment, binding on all
parties hereto, notwithstanding that the parties have not signed the same
counterparts.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 

  WINTHROP REALTY TRUST            
By:
/s/ Carolyn Tiffany       Carolyn Tiffany       President          

 

 
WRT REALTY, L.P.
             
By: 
Winthrop Realty Trust
General Partner
             
 
By:  /s/ Carolyn Tiffany         Carolyn Tiffany         President            

 

 
FUR ADVISORS LLC
               
By: 
FUR Holdings LLC
Member
                 
By:
WEM-FUR Investors LLC
Managing Member
               
 
  By:   /s/ Michael L. Ashner           Michael L. Ashner           Managing
Member              

         

 